900 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carolyn Price CHADWICK, Plaintiff-Appellant,v.ACCO-BABCOCK, INC., Defendant-Appellee.
No. 89-1758.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 16, 1990.Decided:  March 28, 1990.Rehearing and Rehearing In Banc Denied May 16, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Abingdon.  Glen M. Williams, Senior District Judge.  (C/A No. 86-337-A)
Carolyn Price Chadwick, appellant pro se.
William W. Eskridge, Penn, Stuart, Eskridge & Jones, Abingdon, Va.;    Daniel A. Masur, Peter Francis Healey, Reed, Smith, Shaw & McClay, Washington, D.C., for appellee.
W.D.Va.
AFFIRMED.
Before K.K. HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Carolyn Price Chadwick appeals from the district court's order which granted summary judgment to her former employer, appellee Acco-Babcock, Inc., on her breach of employment contract claim.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Chadwick v. Acco-Babcock, Inc., C/A No. 86-337-A (W.D.Va. May 24, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED